DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computing nodes in claims 1, 5, and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that Figure 1 shows computing system 105.1 through 105.N but these are not disclosed as being the same devices as the computing nodes as explained in paragraphs 20-29 of the applicant’s disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they cover software per se and software per se does not fit into any of the statutory categories.  Claims 5-8 claim a system comprised of modules.  Paragraph 33 of the applicant’s specification defines the claimed modules as covering software per se.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 9 feature the following limitation:


Claim 5 features the following limitation:
a determining module, for determining an applicability of a function on the distributed dataset, wherein the applicability of the function is determined based upon at least one of an argument type and an argument default value associated to the function;

The applicant’s disclosure does not enable one skilled in the art to determine applicability of a function on a distributed data set based on upon at least one of an argument type and an argument default value associated to a function.  The applicant’s specification explains what values of a set of functions would be used to make such a determination but the specification fails to provide an explanation of how these values would be evaluated in such a way as to allow for a determination of applicability.  The applicant’s specification does not provide any way of discerning why one argument type and/or default value would be more applicable than any other argument type and/or default value.
	(a) Breadth of the claims – The limitation in question is straightforward, the applicant is claiming a determination of an applicability of a function on a distributed dataset.  In other words, the claims cover making a determination of whether function is applicable to a distributed dataset.
	(b) Nature of the invention – The invention relates to the distributed data processing of Bigdata.  The applicant’s invention manages the distributed processing of such data and part of the management includes a determination of which functions are applicable to a distributed dataset.  
	(c) State of the Prior Art – The applicant’s specification provides examples of existing prior art that performs the claimed distribution of datasets (see paragraph 38).  The applicant’s invention appears to use existing technology of Apache Spark to distribute Resilient Distributed Datasets (RDD).  The Examiner has cited documentation to show that RDD is a well-known tool for distributing data.  The 
	The Examiner has applied a prior art rejection to the claims that reads on the breadth of what is claimed however this art rejection does not show the concepts actually disclosed but not limited by the claims.
	(d) Level of one of Ordinary Skill – One of ordinary skill will recognize the techniques of distributing datasets disclosed by the applicant as well as the example functions discussed in paragraph 42 of the applicant’s disclosure.  (The Examiner has cited documentation for sklearn.tree.DecisionTreeClassifier).  However in the “Passing Functions to Spark” section of the RDD Programming Guide document cited by the Examiner, those of ordinary skill would recognize that functions would need to be specified with an RDD implementation in order to process distributed data with Apache Spark.
	(e) Level of predictability in the art – The RDD Programming guide shows that selecting functions (Passing Functions section) is something that must be done by coding the RDD implementation to include certain functions.  Therefore a determination of applicability of functions is typically done when the RDD implementation is set up and is hard coded into the RDD implementation.  Making a dynamic determination of which functions to use based on information in a docstring section of function code does not appear to be predictable in the art.
	(f) Amount of direction provided by the inventor – The applicant does not provide any description of how information obtained from help functions/docstrings would provide information that could be used to determine whether a function is applicable to a distributed dataset.  Paragraph 41 states that a determining module may analyze the argument type and argument default value based on a set of help functions associated to the library of, presumably, the programming language of the functions.  Paragraph 42 states that a wrapper takes input as the argument type and the argument default value of the function and that the wrapper uses the set of help functions of the library to create 
	(g) Existence of working examples – The Examiner is not aware of any working examples which implement the techniques disclosed by the applicant.
	(h) The quantity of Experimentation need to make or used the invention based on the content of the disclosure – The applicant’s disclosure requires a great deal of experimentation to make or use the invention based on the content of the disclosure because the applicant’s disclosure fails to provide guidance on what information regarding help functions/docstrings is used and how such information would provide any information for a determination of the applicability of a function to the datasets.

	In conclusion, the applicant’s entire disclosure regarding the determination of the applicability of a function is based on using help functions/docstrings supplied with the function.  The applicant has not specified what information in the help functions/docstrings would be used to analyze argument types and default values for a function.  Even if such information were apparent, the applicant has not disclosed how such information would be used to analyze argument types and default values for assessing applicability of a function.  The applicant’s disclosure places the entire burden of developing a strategy to determination what information to use from the help functions/docstrings and how such information would provide an indication of applicability of the function on those trying to make or use the invention.  Clearly such a burden is unreasonable because those of ordinary skill would already know .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In the third limitation of each independent claim, it is not clear what the relationship is between “the set of distributed datasets” and the “distributed dataset” that is stored on a computing node.  It is not clear whether a single dataset of “the set of distributed datasets” is stored on a computing node or whether each dataset of “the set of distributed datasets” is stored on a computing node.  It is also not clear when the storage specified in the wherein clause of the third limitation is to take place; whether before or after “the set of distributed datasets” is distributed.
s 1, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear how the computing node in the wherein clause is related to the set of computing nodes to which “the set of distributed datasets” is distributed in the third limitation of each independent claim.
Claims 1, 5, and 9 recite the limitation "the distributed data set" in the fourth, fifth, and final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring to the distributed set of distributed datasets in the third limitation or the distributed dataset that is stored on the computing node in the wherein clause of the third limitation.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear how “the processor” in the third limitation can be the same “processor” in the fourth limitation since the third limitation appears to be distributing the set of distributed data amongst a set of computing nodes.  It would appear that the processor that determines the applicability of a function would be that of the computing node that has the distributed data and not the processor of the entity that distributed the data.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2018/0189296 by Ashour et al.
As to claim 1, Ashour teaches a method for performing parallel processing on a distributed dataset, the method comprising: receiving, by a processor, a dataset along with a set of functions (paragraph 70, the multimedia objects are the dataset and the entries are the functions); partitioning, by the processor, the dataset into a set of distributed datasets using a distributed data processing technology (paragraph 71); distributing, by the processor, the set of distributed datasets amongst a set of computing nodes, wherein a distributed dataset is stored on a computing node (paragraph 74); determining, by the processor, an applicability of a function on the distributed dataset (paragraph 74, the containers are functions), wherein the applicability of the function is determined based upon at least one of an argument type and an argument default value associated to the function (paragraph 74, the container is determined by the instructions received from the cluster manager 210.  These instructions are considered an argument type “associated” with a function); executing one or more functions applicable on the distributed dataset, wherein the one or more functions are executed concurrently on the set of computing nodes (paragraph 78); and generating, by the processor, processed data for the distributed dataset based upon the executing of the one or more functions (paragraph 80).
As to claim 2, see paragraph 75.
As to claim 3, see paragraph 74, the instructions/assignments from the cluster manager serve as help functions “associated” with a library.
As to claim 4, see paragraph 80.
As to claims 5-8, they are rejected for the same reasoning as claims 1-4.
As to claim 9, it is rejected for the same reasoning as claim 1.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442